DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 575, 797. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features [see column 22 lines 35-63].

Claims 32, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10, 575, 797. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features [see column 24 lines 15-45].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 3-11, 14-15, 17-27, 30-31 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Creighton et al (Pub. No.: US 2002/0100486).
Regarding claims 1, 14, 17, Creighton et al disclose an electromagnetic tracking system comprising a patient support table having a longitudinal axis, a transverse axis, and a patient contact surface (bed 18), the transverse axis of the patient support table (patient support 11B) being perpendicular to the longitudinal axis of the patient support element (patient support 11B) [see 0050-0052 and fig 1];
an electromagnetic field generator (C-arm assembly 11 C/magnet assembly) operatively coupled (through base frame 32, 0050, fig 1) to the patient support table, the electromagnetic field generator being selectively moveable (rotating pivot or swiveling support 30, 0050) along at least one of the longitudinal axis and the transverse axis of the patient support table (patient support 11B) [see 0011 -0014, 0050-0052 and fig 1];
the electromagnetic field generator has a lower surface and an upper surface (fig 1) and wherein the electromagnetic field generator defines a central opening (fig 1) through the lower surface and the upper surface [see 0050-0052 and fig 1];
wherein the patient contact surface (bed 18) of the patient support table is superposed relative to at least a portion of the electromagnetic field generator [see 0050-0052 and fig 18]. 

Regarding claim 3, 18, Creighton et al disclose a pair of spaced brackets extending substantially parallel to the longitudinal axis of the patient support table, and wherein the pair of spaced brackets are 

Regarding claim 4, 19, Creighton et al disclose a pair of spaced brackets extending substantially parallel to the transverse axis of the patient support table, and wherein the pair of spaced brackets are configured to slidingly receive the electromagnetic field generator [see 0051] and slide (such as on tracks, not shown in fig 1), over surfaces 38A and 38B of a pie-shaped portion 36 of arcuate support 28 [see 0051].

Regarding claims 5-7, 20-24, Creighton et al disclose a pair of oppositely-wound coils [see 0031, figs 7- 8]. Creighton et al disclose a first coil assembly and a second coil assembly, the first coil assembly being in electrical communication with the second coil assembly, wherein the first coil assembly is oriented substantially parallel to the second coil assembly, and wherein the first coil assembly is spaced in opposition to the second coil assembly across the central opening of the electromagnetic field generator [see 0057] by disclosing standard symmetries (i.e., that are symmetric about the coil axis and symmetric with respect to a center, equatorial plane of the coil) that in regions in and near the equatorial plane, both inside and outside the coil, a magnetic field exists that is parallel to the coil axis, while at the same time a transverse gradient of the field is perpendicular to the axis [see 0057, 0059, 0062],

Regarding claims 8, 11, 25, Creighton et al disclose first and second coil housing arms and first and second side arms that cooperate to define the central opening of the electromagnetic field generator, wherein the first coil assembly is positioned within the first coil housing arm and the second 

Regarding claims 9, 26-27, Creighton et al disclose the first and second side arms of the electromagnetic field generator are hollow [see 0059].

Regarding claims 15, Creighton et al disclose electromagnetic field generator (C-arm assembly 11 C/magnet assembly) operatively coupled (through base frame 32, 0050, fig 1) to the patient support table [see 0050].

Claims 10 and 32-33, 35-37, 39-40 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Creighton et al (Pub. No.: US 2002/0100486) in view of Vittorio (Pub. No.: US 2005/0046530) as applied to claim 1 above and further in view of Guertin et al (Pub. No.: US 2007/0003010).
Regarding claims 10, 30-31, Creighton et al Vittorio don’t disclose a radiation source being configured to selectively transmit radiation, wherein the radiation source is positioned such that radiation is transmittable through at least one of (a) the central opening of the electromagnetic field generator and (b) the first and second side arms of the electromagnetic field generator.
Nonetheless, Guertin et al disclose during use, the radiation source 40 can be used to deliver treatment radiation to treat a patient while the patient is positioned at the first operative position associated with the radiation source 40 [see 0160] and radiation source being configured to selectively transmit radiation, wherein the radiation source is positioned such that radiation is transmittable through the central opening of the electromagnetic field generator [see 0136-0137].


Regarding claims 32-33, 35, 39, 40, Creighton et al disclose an electromagnetic tracking system comprising a patient support table having a longitudinal axis, a transverse axis, and a patient contact surface (bed 18), the transverse axis of the patient support table being substantially perpendicular to the longitudinal axis of the patient support table [see 0050-0052 and fig 1]. Creighton et al disclose an electromagnetic field generator (C-arm assembly 11C) operatively coupled (through base frame 32, 0050, fig 1) to the patient support table, the electromagnetic field generator being selectively moveable (rotating pivot or swiveling support 30, 0050) along at least one of the longitudinal axis and the transverse axis of the patient support table [see 0050-0052 and fig 1]. Creighton et al disclose the electromagnetic field generator has a lower surface and an upper surface (fig 1) and wherein the electromagnetic field generator defines a central opening (fig 1) through the lower surface and the upper surface [see 0050- 0052 and fig 1] and wherein the patient contact surface (bed 18) of the patient support table is superposed relative to at least a portion of the electromagnetic field generator [see 0050-0052 and fig 18].
Creighton et al disclose a magnet assembly adjustably supported on the support base and positionable thereon to provide a magnetic field of specified magnitude and direction and having a transverse gradient at the location of the magnetic medical device within the patient supported by the patient support structure (patient support 11B) and the magnet assembly may itself comprise a permanent magnet, an electromagnet, or a superconducting electromagnet [see 0013-0014].

Nonetheless, Guertin et al disclose a radiation source being configured to selectively transmit radiation, wherein the radiation source is positioned such that radiation is transmittable through the central opening of the electromagnetic field generator [see 0136]. Guertin et al disclose one or more generator, such as generator 452 is configured to selectively provide electrical energy to one or more of the coils 450 to create a desired electromagnetic field having a certain magnitude during an operation of the radiation system 10 [see 0149-0151].  Guertin et al disclose during use, the radiation source 40 can be used to deliver treatment radiation to treat a patient while the patient is positioned at the first operative position associated with the radiation source 40 [see 0160].
Therefore, it is obvious to one skilled in the art at the time the invention was and would have been motivated to combine Creighton et al Guertin et al and Vittorio by using a radiation source being configured to selectively transmit radiation, selectively activating the radiation source and selectively activating the electromagnetic field generator; in order to ensure that the target tissue is in a desired position while the radiation is being delivered and to compensate interference effects due to other components, such as a positioner of a patient support system [see 0149, Guertin].

Regarding claims 36, Creighton et al disclose wherein the step of moving the electromagnetic field generator comprises manually moving the electromagnetic field generator [see 0049].

Regarding claims 37, Creighton et al disclose wherein the step of moving the electromagnetic field generator comprises, by a computer, moving the electromagnetic field generator in an automated fashion depending upon the monitored position of a surgical tool [see 0049].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Creighton et al (Pub. No.: US 2002/0100486) in view of Vittorio (Pub. No.: US 2005/0046530).
Regarding claims 2, 16, Creighton et al disclose it should be understood that a magnet support structure and a patient support structure need not be physically separate assemblies, and that, unless explicitly stated otherwise, the magnet support structure and patient support structure may comprise different portions of a single structure [see 0055].
Creighton et al may not explicitly mention the electromagnetic field generator is integrally positioned within the patient support table.
Nonetheless, Vittorio disclose wherein the patient support table (supporting bench 201) includes an electromagnetic field generator (coil 3) incorporated (integrally positioned within the patient table, fig 5) into the patient support table [see 0025-0026, 0045 and fig 5].
Therefore, it is obvious to one skilled in the art at the time the invention was and would have been motivated to combine Creighton et al and Vittorio by providing the electromagnetic field 

Claims 12-13 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Creighton et al (Pub. No.: US 2002/0100486) in view of Vittorio (Pub. No.: US 2005/0046530) as applied to claim 1 above and further in view of Peterson et al (Pub. No.: US 2006/0025668).
Regarding claim 12, Creighton et al and Vittorio don’t disclose a plurality of coils are spaced about a periphery of the patient support table.
Nonetheless, Peterson et al disclose a plurality of coils are spaced about a periphery of the patient support table [see 0015, 0026, fig 1].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Creighton et al Vittorio and Peterson et al by using a plurality of coils are spaced about a periphery of the patient support table; a coil array can become fixed with respect to the table [see 0015, Peterson et all].

Regarding claim 13, Creighton et al disclose the patient support table is a surgical operating table [see abstract, 0011 and 0066].

Claims 28-29 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Creighton et al (Pub. No.: US 2002/0100486) in view of Vittorio (Pub. No.: US 2005/0046530) as applied to claim 1 above and further in view of Peterson et al (Pub. No.: US 2006/0025668) and further in view of Billings (Pub. No.:  US 2007/0007897)
Regarding claims 28-29, Creighton et al disclose wherein the electromagnetic field generator further comprises plurality of coils spaced about the central region [see 0059, 0062].

Nonetheless, Peterson et al disclose a plurality of coils are spaced about a periphery of the patient support table [see 0015, 0026, fig 1].
Creighton et al, Peterson et al and Vittorio don’t disclose wherein the electromagnetic field generator comprises one or more radio-translucent materials.
Nonetheless, Billings discloses electromagnetic radiation sources and specific wavelength producing lamps are made from translucent to transparent doped ceramic materials [see abstract].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Creighton et al Vittorio and Peterson et al by using one or more radio-translucent materials and a plurality of coils are spaced about a periphery of the patient support table; so that a coil array can become fixed with respect to the table [see 0015, Peterson et all].

Claims 38 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Creighton et al (Pub. No.: US 2002/0100486) in view of Vittorio (Pub. No.: US 2005/0046530) as applied to claim 1 above and further in view of Guertin et al (Pub. No.: US 2007/0003010) and further in view of Jensen (Pub. No.:  US 2002/0085681).
Regarding claim 38, Creighton et al Guertin et al and Vittorio don’t disclose using a first coordinate system associated with the patient support table, determining a first coordinate set indicative of the first position of the surgical tool;
using a second coordinate system associated with the C-arm, determining a second coordinate set indicative of the first position of the surgical tool;
calculating a transformation suitable for determining a coordinate set from the first coordinate system that corresponds to a coordinate set from the second coordinate system.

positioning a surgical tool at a first position relative to the patient [see 0046]
wherein the radiation source comprises a C-arm [see fig 6, 0046], the method further comprising:
using a first coordinate system associated with the patient support table, determining a first coordinate set indicative of the first position of the surgical tool [see 0039-42];
using a second coordinate system associated with the C-arm, determining a second coordinate set indicative of the first position of the surgical tool [see 0039-42];
calculating a transformation suitable for determining a coordinate set from the first coordinate system that corresponds to a coordinate set from the second coordinate system [see 0039-42].
Therefore, it is obvious to one skilled in the art at the time the invention was and would have been motivated to combine Creighton et al Guertin et al and Vittorio by using a first coordinate system associated with the patient support table, determining a first coordinate set indicative of the first position of the surgical tool;
using a second coordinate system associated with the C-arm, determining a second coordinate set indicative of the first position of the surgical tool;
calculating a transformation suitable for determining a coordinate set from the first coordinate system that corresponds to a coordinate set from the second coordinate system; for accuracy purposes.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  No prior arts of record alone or in combination discloses the following:
“wherein the electromagnetic field generator has a lower surface and an upper surface

 a first coil being positioned within the first coil housing arm and a second coil being positioned within the second coil housing arm, the first coil being in electrical communication with and oriented substantially parallel to the second coil
wherein the first and second side arms are connected to and oriented substantially perpendicular to the first and second coil housing arms
wherein the first and second side arms of the electromagnetic field generator are substantially hollow, and wherein the step of positioning the imaging device at a selected orientation relative to the electromagnetic field generator comprises 
positioning the imaging device such that radiation from the radiation source is selectively transmittable through at least one of (a) the central opening of the electromagnetic field generator and (b) the first and second side arms of the electromagnetic field generator”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793